Citation Nr: 0017344	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-14 543	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral facet syndrome, L4-5, claimed to be secondary to 
service connected post operative residuals of an Elmslie 
procedure on the left ankle with degenerative changes.  

2.  Entitlement to an increased rating for postoperative 
residuals of an Elmslie procedure on the left ankle, with 
degenerative changes, rated as 20 percent disabling.  

3.  Entitlement to an increased rating for postoperative 
residuals of a fracture of the left 5th metatarsal, rated at 
0 percent disabling.  

4.  Entitlement to a temporary total disability evaluation 
beyond June 31, 1996 for post operative residuals of a 
fracture of the left 5th metatarsal.  


REPRESENTATION

Appellant represented by:	Steven S. Zega, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran's active military service extended from March to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

A July 1991 rating decision granted benefits under 38 U.S.C. 
§ 351 (now 38 U.S.C. § 1151) for the postoperative residuals 
of an Elmslie procedure on the left ankle.  The disability 
was rated at 10 percent, effective from February 1990.  The 
veteran did not disagree with the rating but did disagree 
with the effective date.  A 1987 effective date was 
subsequently assigned and the veteran did not disagree with 
that date or the 10 percent rating.  In July 1992, the RO 
received a request for an increased disability rating for the 
ankle disorder.  A 20 percent rating was assigned.  In 
February 1997, the Board denied an appeal for a higher 
rating.  

The Board's February 1997 decision remanded the issue of 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30.  The Board noted that the treatment was for foot 
fracture residuals and this presented an intertwined issue, 
as entitlement to benefits for the foot fracture had not yet 
been determined.  In a May 1997 rating decision, the RO held 
that the fracture of the left 5th metatarsal was due to the 
left ankle disability.  Since the left ankle disability was 
compensable under 38 U.S.C.A. § 1151, the secondary foot 
injury residuals were also entitled to the benefits of 
38 U.S.C.A. § 1151.  A zero percent or noncompensable rating 
was assigned.  The RO also granted a temporary total rating 
from April through June 30, 1996.  The veteran disagreed with 
the disability rating assigned for the foot disorder, and the 
length of the temporary total rating.  These two issues have 
been developed for appellate consideration.  

In February 1998, the Board denied entitlement to service 
connection for a low back disability claimed to be secondary 
to the left ankle disability.  The veteran seeks to reopen 
the claim.  

In March 2000, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West Supp. 1999).  A complete 
transcript of the hearing is on file.  The veteran testified 
that the rating for the ankle was at issue and did not 
mention the rating for the foot disorder.  Review of the 
record shows the veteran has often presented arguments 
interchanging the symptoms and functional impairment of both 
foot and ankle.  He testified about the foot as well as about 
the ankle.  There is no written withdrawal of the foot issue.  
38 C.F.R. § 20.204 (1999).  The Board concludes that although 
the issue involving the disability rating assigned for the 
foot disorder was not set forth at the outset of the March 
2000 hearing, the matter is still in appellate status.  

The issues regarding evaluations of the service connected 
left ankle and metatarsal disorders, as well as the temporary 
total rating claimed for the metatarsal disorder will be 
covered in the REMAND section at the end of this decision.  


FINDINGS OF FACT

1.  Service connection for lumbosacral facet syndrome claimed 
as secondary to service connected the left ankle disorder was 
denied by the Board in February 1998.  

2.  The veteran has brought forth new and material evidence, 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  There is competent medical evidence of a causal 
relationship between the diagnosis of lumbosacral facet 
syndrome, L4-5, and service connected post operative 
residuals of an Elmslie procedure on the left ankle with 
degenerative changes which renders the claim plausible or 
capable of substantiation.  


CONCLUSIONS OF LAW

1.  The February 1998 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  The evidence received since the February 1998 Board 
decision is new and material, and the claim for service 
connection for lumbosacral facet syndrome, L4-5 claimed as 
secondary to service connected post operative residuals of an 
Elmslie procedure on the left ankle with degenerative changes 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 
C.F.R. §§ 3.102, 3.156(a) (1999).  

3.  The claim for service connection for lumbosacral facet 
syndrome, L4-5 claimed as secondary to service connected 
postoperative residuals of an Elmslie procedure on the left 
ankle with degenerative changes is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 1998 decision, the Board denied service 
connection for a low back disability that was claimed as 
secondary to the veteran's service connected left ankle 
disability.  At that time, the evidence before the Board 
included the veteran's application for benefits, service 
medical records, VA medical records and private chiropractic 
and private physician's medical records.  The Board 
determined that the preponderance of the conflicting medical 
evidence showed the absence of any causal relationship 
between the low back disability and the service connected 
left ankle disability.  The Board concluded that a 
chiropractor's statements in February 1996 and March 1997 as 
to a chain of causation from an alteration of gait due to the 
left ankle disability to lumbosacral facet syndrome, L4-5, 
was outweighed in probative value by a VA orthopedic 
surgeon's opinion based on examination in April 1997 that 
there was no causal relationship between the low back and the 
left ankle conditions.  That decision is final.  However, the 
claim may be reopened if the veteran submits new and material 
evidence.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Id. at (a). Therefore, in this case, the Board must determine 
if new and material evidence has been submitted since the 
February 1998 Board decision.  The Court has held that when 
determining whether the evidence is new and material, VA must 
conduct a three-step test.  Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (citing Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc)).  First, VA must determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. §5108 (West 1991).  Id.  Second, 
if new and material evidence has been presented, immediately 
upon reopening the claim, VA must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Id.  Third, if 
the claim is well grounded, VA may then proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Id.  

Since the February 1998 decision, two medical statements have 
been associated with the claims file.  In a September 1999 
letter, R. E. Shaw, D.C., stated that the surgical residuals 
of the service-connected left ankle disorder had created a 
right leg deficiency, leading to an abnormal gait, resulting 
in "Cross-Stress" to the lumbar spine, which caused L4-5 
discopathy and a lesion of the "Sciatic Nerve Complex."  
Copied onto the same sheet, as the chiropractor's statement 
was an undated report from S. S. Pirotta, D.P.M. that 
indicated a 1/2-inch discrepancy in limb lengths, with the 
right lower extremity being the longer.  A lower extremity 
scanogram was received in March 2000 that confirmed a length 
disparity between the two lower extremities.  

During the March 2000 hearing, the veteran testified that the 
left ankle disability included the need for a 1/2 inch lift 
in the left shoe to compensation for a disparity in leg 
lengths.  He also testified as to an abnormal gait 
necessitating the lift he wore in his left shoe.  

At the time of the February 1998 Board decision, there was no 
medical opinion as to any relationship between lower 
extremity length disparity and service connected left ankle 
disability, although the lower extremity length disparity was 
demonstrated on the VA examination in April 1997 and 
diagnosed separately, as left lower leg length disparity.  
The cumulative effect of the medical statements received 
since that decision with the clinical evidence of lower 
extremity leg length disparity does, in the Board's opinion, 
change the overall medical evidence in a substantive way to 
favor a causal relationship between the service connected 
left ankle disability and the lumbosacral spine disability.  
Based on the prior reasons for the denial, the importance of 
the now confirmed leg length disparity was not considered.  
The subsequently received evidence, when accepted as true, is 
new and material.  Thus, the Board finds that the claim is 
both reopened and well grounded, as it is plausible.  38 
U.S.C.A. §5107(a) (West 1991).  

In this regard, the Board wishes to point out that the 
evidentiary threshold for establishing a well-grounded claim 
is low, requiring only that the claim be "plausible" or 
"capable of substantiation."  Hensley v. West, No. 99-7029 
(Fed. Cir. May 12, 2000).  The determinations of weight and 
credibility of evidence are made after the claim is found to 
be well grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995); 
King v. Brown, 5 Vet.App. 19 (1993).  The Board finds that in 
this case the elements of a well-grounded claim have been 
satisfied, as the claim is now capable of substantiation on 
adjudication on the merits.  Accordingly, the claim for 
service connection for the claimed back disability is well-
grounded.  However, to comply with the duty to assist, 
further development, as it will be discussed in the REMAND 
section below, is required prior to an appellate decision on 
the merits.


ORDER

The claim for service connection for lumbosacral facet 
syndrome, L4-5, as secondary to service connected 
postoperative residuals of an Elmslie procedure on the left 
ankle with degenerative changes is allowed to the extent that 
it is reopened and found to be well grounded.

REMAND

Because the claim of entitlement to service connection for 
lumbosacral facet syndrome, L4-5, claimed to be secondary to 
service connected post operative residuals of an Elmslie 
procedure on the left ankle with degenerative changes is well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990). 

At his hearing before the undersigned in March 2000, the 
veteran testified that he was experiencing progressive pain 
and dysfunction of the left ankle.  He stated that he had to 
wear a cast on his left foot for 4 months following the 
fractured left 5th metatarsal.  

The Board finds that the medical evidence needs to be 
supplemented regarding the current severity of left ankle and 
5th metatarsal disabilities, the period of convalescence 
following the fracture of the 5th metatarsal, and the 
relationship among service connected left ankle and foot 
disabilities, leg length disparity, gait abnormality and 
lumbosacral spine dysfunction.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  With the veteran's written 
authorization for the release of medical 
records, the RO should obtain the 
complete clinical records pertaining to 
treatment afforded to the veteran from R. 
E. Shaw, D.C., D. J. Myers, D.P.M., S.S. 
Pirottta, D.P.M, and, at St. Mary Rogers 
Memorial Hospital, Dr. Cyril Raban.  Dr. 
Pirotta should be specifically requested 
to include all his medical records on 
treatment for the veteran's left 5th 
metatarsal fracture, to include how long 
he had to wear a cast.  All the clinical 
records from these practitioners dated in 
the 1990's to the present that are not 
currently on file should be obtained and 
associated with the claims folder.  

2.  The RO should find out if the veteran 
has received any VA medical treatment in 
recent years.  All VA medical records 
pertaining to any treatment identified by 
the veteran should be obtained pursuant 
to established procedures.  

3.  Upon completion of the above, and 
once the aforementioned records have been 
associated with the claims folder, the RO 
should schedule the veteran for an 
appropriate medical examination limited 
specifically to determine the severity of 
impairment resulting from his service-
connected left ankle and foot disorders, 
and the nature and extent of his 
lumbosacral spine disorder.  The examiner 
must be provided with the veteran's 
claims folder and he or she must review 
the veteran's medical history prior to 
conducting the examination.  This review 
must be documented in the examination 
report.  All appropriate diagnostic tests 
and studies deemed necessary by the 
physician to assess the severity of the 
veteran's disabilities should be 
conducted.  All pertinent symptomatology 
and medical findings should be reported 
in detail. The examining physician should 
be specifically requested to proffer 
opinions as to the specific extent and 
severity of the service connected 
disabilities, to include a complete and 
detailed discussion of all functional 
limitations associated with them.  In 
that the examination is to be conducted 
for compensation rather than for 
treatment purposes, the examining 
physician should also be advised to 
address the functional impairment of the 
disabilities in correlation with the 
criteria for those disorders, as set 
forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999).  
The examination report should include 
specific measurements of the range of 
motion of the left ankle and foot as well 
as the lumbar spine in degrees.  If no 
limitation of motion due to pain, 
weakened movement, excess fatigability, 
or incoordination is objectively 
demonstrated during the examination, then 
the examiner should specifically state 
that fact in the examination report.  It 
should be specified at what ranges of 
motion pain would limit function, and 
what is considered the normal ranges of 
motion of the left ankle and foot, and 
the lumbar spine.  Any excess 
fatigability should be reported as well 
as any incoordination of the left ankle 
and foot, and the lumbar spine.  The 
physician should be specifically 
requested to provide an opinion based on 
all the medical history and findings as 
to whether any cause-and-effect 
relationship exist between the veteran's 
leg length disparity and whether the leg 
length disparity, any gait-disturbance 
problems, or any other manifestation of 
left ankle and foot disablement was/or 
has been a contributing factor in his 
development of any lumbosacral spine 
dysfunction.  If the left ankle/foot 
disability is/has been aggravating any 
lumbosacral spine dysfunction, the 
percentage of such aggravation as a part 
of the overall lumbosacral spine 
dysfunction should be specified.  These 
opinions should be based on a thorough 
and careful review of all the evidence 
contained in the claims folder.  The 
examiner should report the medical 
findings in a clear, comprehensive, and 
legible manner and should state upon what 
evidence the requested opinions are 
based.  A complete rationale for each 
opinion must be provided.  The report 
generated as a result of this request 
should thereafter be associated with the 
claims folder.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. Specific 
attention is directed to the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.

5.  The RO should consider all additional 
information obtained as a result of this 
remand and readjudicate the veteran's 
claims for service connection for 
lumbosacral spine disorder claimed to be 
secondary to the service connected left 
ankle and foot disability, as well as the 
claims for an increased rating with 
consideration of all applicable laws and 
regulations including any applicability 
of "staged" ratings.  See Fenderson v 
West, 12 Vet. App. at 119.  Any issue 
that is found to be inextricably 
intertwined should be properly 
adjudicated.  The RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule, if 
applicable.  

6.  The RO should further determine 
whether the veteran's claims for an 
increased evaluation should be referred 
to the Under Secretary for Benefits or 
the Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).         

7.   The veteran is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claims, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).  The RO must comply with all 
notification requirements and any failure 
of the veteran to cooperate or report for 
examination should be documented.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.  


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 



